02-12-046-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00046-CV
 
 



Arjana Muhametaj, d/b/a Little Brothers Family
  Restaurant


 


APPELLANT




 
V.
 




Northern Trust Bank of California, N.A., and Bruce
  R. McAllister, not Personally but Solely as Co-Trustees of the MRM 1990 Trust
  f/b/o Bruce McAllister and Northern Trust Bank of California, N.A., and
  Margot B. McAllister, not Personally but Solely as Co-Trustees of the MRM
  1990 Trust f/b/o margot b. mcallister f/k/a margot m. dippert


 


APPELLEES



 
 
----------
FROM County
Court at Law No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
The
trial court signed a final summary judgment on September 27, 2011.  Appellant
Arjana Muhametaj, d/b/a Little Brothers Family Restaurant, filed a timely motion
for new trial on October 3, 2011.  The notice of appeal was therefore due
December 27, 2011.[2]  It
was not filed, however, until January 30, 2012.  The notice of appeal was
therefore untimely.[3]
On
February 6, 2012, we notified Appellant by letter that we were concerned that
we lack jurisdiction over this appeal because the notice of appeal was not
timely filed.  We stated that unless Appellant or any party filed with this
court, on or before February 16, 2012, a response showing grounds for
continuing the appeal, the appeal was subject to dismissal for want of
jurisdiction.
On
February 14, 2012, Appellees Northern Trust Bank of California, N.A., and Bruce
R. McAllister, not Personally but Solely as Co-Trustees of the MRM 1990 Trust
f/b/o Bruce McAllister and Northern Trust Bank of California, N.A., and Margot
B. McAllister, not Personally but Solely as Co-Trustees of the MRM 1990 Trust
f/b/o Margot B. McAllister f/k/a Margot M. Dippert filed a motion to dismiss
for want of jurisdiction based on Appellant’s untimely notice of appeal.  On
February 16, 2012, Appellant filed two motions for extension, stating among
other things that “[f]ailure to file notice of Appeal on time was not
deliberate or intentional, but was the result of inadvertence, mistake or mischance[—a]
mistake of the law consisting of belief that the appeal did not need to be
perfected until after the [trial] court made findings of fact.”
We
continued the appeal with the motions pending.  But as Appellees point out in
their motion to dismiss the appeal, the notice of appeal was filed more than
fifteen days late.  Consequently, Appellant’s reasonable explanation for the
late notice of appeal does nothing to entitle Appellant to an appeal.[4]
Accordingly,
we grant Appellees’ motion to dismiss this appeal for want of jurisdiction, we
dismiss this appeal for want of jurisdiction,[5] and
we dismiss Appellant’s motions as moot.
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED:  March 15, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.1(a).


[3]See id.


[4]See Tex. R. App. P.
26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).


[5]See Tex. R. App. P.
42.3(a), 43.2(f).